Citation Nr: 1817194	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  10-31 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial rating for bilateral hearing loss in excess of 10 percent prior to July 29, 2016 and in excess of 30 percent thereafter. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1984 to October 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Board most recently remanded this appeal for additional development in April 2017.

A personal hearing was conducted between the Veteran and undersigned in September 2012.  A transcript is associated with the record.


FINDINGS OF FACT

1. Prior to July 29, 2016, the Veteran had no worse than Level V hearing loss in the right ear and Level II hearing loss in the left ear.

2. From July 29, 2016, the Veteran has had no worse than Level VII hearing loss in the right ear and Level V hearing loss in the left ear.  

3. Hearing loss does not present such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for bilateral hearing loss prior to July 29, 2016 have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).

2. The criteria for a rating in excess of 30 percent for bilateral hearing loss from July 29, 2016 have not been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.
3. The criteria for referral for extraschedular rating have not been met.  38 U.S.C. § 1155; 38 C.F.R. § 3.321.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The matter was remanded in April 2017 for additional development.  That included obtaining a March 2015 VA audiogram report.  There has been substantial compliance with the Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Veteran challenges the adequacy of the July 2009 VA examination, contending that the examination did not adequately capture the extent of his hearing loss given that hearing was tested in a sound-controlled room.  See July 2010 Form 9.  The Board disagrees.  VA's policy of conducting audiometric testing in a sound-controlled room, which is designed to obtain the necessary information for the full and accurate application of the hearing loss rating schedule, has been upheld by the Court.  See Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  The Court also recognized, in Doucette v. Shulkin, 28 Vet. App. 366 (2017), that VA's audiometric tests are specifically designed to measure the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment; thus, the Veteran's inability to hear or understand speech or to hear other sounds in various contexts have been sufficiently measured during the VA examination.

The Veteran also challenges the adequacy of the July 2016 VA examination.  He asserts that the results are not valid, because he could not respond appropriately during the speech discrimination portion of the examination due to the severity of his hearing loss and tinnitus.  See February 2017 Correspondence.  He contends that the examiner stopped the exam as a result.

The July 2016 VA examination report contains speech discrimination scores for the right and left ears, and the examiner indicated that use of the word recognition scores was appropriate for the Veteran.   There is no indication that the examiner stopped the examination or was unable to obtain valid testing results.  The Board affords greater weight to the examiner's findings, which were contemporaneous and provided by an audiologist, than the Veteran's subsequent contradictory statements.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.  The "puretone threshold average" as used in Table VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

An examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without hearing aids.  38 C.F.R. § 4.85(a).  Further, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results a VA audiologist must describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that, even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.  

On VA audiological examination in July 2009, puretone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz were as follows: 30, 35, 60, and 60, for an average of 46.25; and puretone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz were as follows: 30, 50, 45, and 45, for an average of 42.5.  The speech recognition score, using the Maryland CNC Test, was 72 percent in the right ear and 92 percent in the left ear.  See July 2009 Medical Treatment Record, Non-Government Facility.


On VA audiological examination in June 2013, puretone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz were as follows: 30, 45, 60, and 60, for an average of 48.75; and puretone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz were as follows: 20, 35, 40, and 40, for an average of 33.75.  The speech recognition score, using the Maryland CNC Test, was 64 percent in the right ear and 86 percent in the left ear.

The record contains an April 2012 and March 2015 VA audiogram with a corresponding entry in the medical treatment records.  However, there is no indication as whether the speech recognition scores contained in the treatment record were obtained using Maryland CNC testing.  As such, the Board cannot consider the results for rating purposes.

On VA audiological examination in July 2016, puretone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz were as follows: 40, 40, 65, and 65, for an average of 52.5; and puretone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz were as follows: 30, 40, 50, and 50, for an average of 42.5.  The speech recognition score, using the Maryland CNC Test, was 56 percent in the right ear and 60 percent in the left ear.

Evaluating the audiological test results cited above, the Board finds that the July 2009 numeric designations of hearing impairment are Level IV for the right ear and Level I for the left ear; the June 2013 numeric designations of hearing impairment are Level V for the right ear and Level II for the left ear; and the July 2016 numeric designations of hearing impairment are Level VII for the right ear and Level V for the left ear.

When the aforementioned numeric designations for the right and left ears are applied to Table VII (Percentage Evaluation for Hearing Impairment, Diagnostic Code 6100), the percentage of disability for hearing impairment is zero percent in July 2009, 10 percent in June 2013, and 30 percent in July 2016.  A rating in excess of 10 percent prior to July 29, 2016 and in excess of 30 percent thereafter is therefore not warranted.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Consideration is given to the functional effects of the Veteran's bilateral hearing loss.  Although lay evidence from the Veteran regarding his symptoms is competent and credible, the evaluation of hearing loss is reached by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, 3 Vet. App. 345.  The requirements of 38 C.F.R. § 4.85 set out the percentage ratings for exact numerical levels of impairment required for an evaluation of hearing loss, which requires specific testing.  In this case, such mechanical application does not warrant a rating in excess of 10 percent prior to July 29, 2016 and in excess of 30 percent thereafter.

Extraschedular Rating

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).

In a November 2015 appellate brief, the Veteran's representative argued that the Veteran's schedular evaluation for hearing loss was inadequate and requested extraschedular consideration due to marked interference with employment.  Here, all the Veteran's hearing loss symptoms are contemplated by the schedular rating criteria.  The Veteran has reported difficulty hearing with background noise, difficulty understanding words and conversation, difficulty hearing from a distance, difficulty hearing the phone, and difficulty understanding acuity, annunciation, and volume.  He has also reported needing to regularly ask others to repeat themselves, needing to move to quiet locations to engage in conversations, experiencing frustration, embarrassment, anxiety, and similar hearing complaints in various social settings.

The schedular rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing.  The Veteran's ability to hear sounds and voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, sirens, and certain high-pitched sounds.  His ability to understand people and having to ask others to repeat themselves on a regular basis is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were not demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  See Doucette, 28 Vet. App. 366, (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech"). 

With respect to functional impairment due to ringing in the ears, pulsating tones, and similar complaints, these symptoms are specifically indicated by the Rating Schedule to be separately ratable.  They are recognized in the Rating Schedule as symptoms of tinnitus, for which the Veteran is service connected.

The Board notes the Veteran's assertion that his hearing loss disability causes marked interference with employment.  However, the objective evidence of record does not demonstrate such an effect.  As previously discussed, the Veteran's employment-related complaints, such as difficulty hearing conversations and asking others to repeat themselves, are contemplated by the schedular rating criteria.  The record does not indicate that the Veteran has been unable to perform his employment, missed work, or required his employer to make concessions due to his hearing loss disability. 

A veteran may also be entitled to referral for extraschedular rating based on the combined effect of multiple service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance as to render the schedular rating criteria inadequate.


ORDER

Entitlement to an initial rating for bilateral hearing loss in excess of 10 percent prior to July 29, 2016 and in excess of 30 percent thereafter is denied.

Entitlement to referral for extraschedular rating is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


